Citation Nr: 1545651	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a neurological spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2015, the Veteran was afforded a personal hearing before the undersigned.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffered injuries to the back, neck and left shoulder while serving in the Fort Lewis Detention Center during service.  He stated during the March 2015 Board hearing that he sought treatment at sick call and was put on 72 hour bed rest.  He was also put on light duty due to his injuries the last year of service.  The available service treatment records do not contain such treatment or duty restriction.  In the event that the service records are not complete, the Veteran's complete service treatment and personnel records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

The only available post-service medical treatment records are private treatment records related to a July 1982 accident and VA medical treatment records dated April 2014 to September 2014.  As such, further development is necessary to attempt to obtain additional treatment records.

During the March 2015 Board hearing, the Veteran stated that his service-connected left ear hearing loss had worsened since the last VA examination and described the current severity of his left ear hearing loss.  The Veteran's last VA examination for hearing loss was in July 2013.  Thus, the service-connected left ear hearing loss may have increased in severity since the most recent VA examination from several years ago.  The Board therefore finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left shoulder, neck, low back, and neurological spine disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed hearing loss of the left ear and left shoulder, neck, low back, and neurological spine disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records prior to April 2014 and from September 2014.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's service treatment and personnel records, including any duty restrictions due to injury or disability and treatment during service at the Fort Lewis Detention Center, from the National Personnel Records Center (NPRC), or other pertinent source.  All efforts to obtain these records should be fully documented, and the NPRC, and any other source contacted must provide a negative response if records are not available.

4.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected left ear hearing loss.  The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's left ear hearing loss and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

